ORDER
PER CURIAM.
Robert Jones was charged with the class D felony of unlawful use of a weapon, Section 571.030.1(1), RSMo Cum.Supp. 1999. Following a jury trial, the jury found Jones guilty, and the trial court sentenced Jones to ten years’ imprisonment as a prior and persistent offender. Jones appeals claiming the trial court erred in denying his motion for judgment of acquittal in that the weapon was not concealed, and the State did not prove that it was not discernible by ordinary observation.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The evidence presented to the jury was sufficient to support the conclusion that the firearm was concealed. See State v. Purlee, 839 S.W.2d 584 (Mo. banc 1992). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).